EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Maughan on 9/7/22.
The application has been amended as follows: 
In the claims:

1. 	A lock mechanism for faceplane infrastructure arranged externally from a modular device, where the faceplane infrastructure is configured to be moveably coupled to a frame and/or rack cabinet that holds the modular device, the lock mechanism comprising: 
a locking bar configured to be housed within the modular device and to removably engage a locking bar engagement element, the locking bar engaging element extending through an aperture in a faceplate of the modular device when the locking bar engagement element is in an engaged state with the locking bar, the locking bar engagement element being fixedly coupled to a first portion of the faceplane infrastructure; and 
an electronically controlled securing device configured to lock the first portion of the faceplane infrastructure to the faceplate of the modular device in  the engaged state of the locking bar with the locking bar engagement element.

In the preamble of claim 13,  	
--An apparatus for locking faceplane infrastructure arranged externally from a modular device, where the faceplane infrastructure is configured to be moveably coupled to a frame and/or rack cabinet that holds the modular device, the apparatus comprising:--

In claim 17, line 5, 
--a swing-arm assembly configured to be moveably coupled  exterior of the modular device to a frame and/or rack cabinet that holds the modular device,--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A WILLIAMS/Primary Examiner, Art Unit 3675